DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the Application filed on 06/01/2022.  
Claims 1 and 3-20 are presented for further examination. 
Response to Arguments
Applicant’s remarks have been fully considered but they are moot for the new ground of rejection set forth below. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (US 2020/0097403; hereinafter Saxena) in view of Wang et al. (US 2021/0141556; hereinafter Wang).
Regarding independent claim 1, Saxena teaches A memory system (Fig. 1) comprising: a storage medium including a plurality of memory regions ([0004], a data storage apparatus comprising a non-volatile memory (NVM), and a controller communicatively coupled to a host device and the NVM, and configured to calculate an invalidation factor for each of a plurality of blocks in the NVM); and 5a controller (Figs. 1 & 4, Controller 108; [0021]; [0035]) configured to 
 a garbage collection operation on a memory region among the plurality of memory regions according to an invalidation ratio Fig. 4 & [0035], At blocks 406 and 408, the source or victim block selection process further includes sorting or selecting the blocks into categories or buckets dependent on the calculated IF values of the blocks for the purpose of identifying optimal or desirable blocks that may be used as the source block for garbage collection. In an aspect, the blocks may be categorized into at least two “hot” or “cold” categories, categorizations, or buckets based on the IF values, where the hot blocks have a higher degree of access by a host, for example, where they are more frequently accessed, whereas cold blocks are less frequently accessed;
[0036], the cold block category or categorization is considered first as cold blocks, followed by the warm category, and last by the hot category, as cold block is the most desirable block for use as a source or victim block for garbage collection as warm or hot blocks are more likely to be invalidated more frequently. The intention of such categorization is to avoid targeting hot blocks for selection as the source block, as these more frequently accessed blocks typically will have a higher chance for self-invalidation, whereas warm or cold blocks will have a greater chance to not be invalidated in the near future;
[0040]-[0041], the Invalidation Factor (IF) is a combination or product of the percentage of invalid pages in a block and the last or latest invalidation time of the block, which is also referred to herein as the recentness or “recency” of invalidation… Accordingly, the RI will be smaller for recently invalidated blocks (e.g., hot blocks) and larger for less frequently invalidated blocks (e.g., cold blocks); i.e., Cold block RI>Warm block RI>Hot block RI). 
Saxena does not explicitly teach delay a garbage collection operation. 
In an analogous art of garbage collection, Wang teaches delay a garbage collection operation on a memory region among the plurality of memory regions ([0138], collect of the dirty chunk B is rejected in step 630, it does not mean that GC will never be performed on the dirty chunk, but in the next round or subsequent selection of dirty chunks {delay},  the dirty chunk is selected still according to the policy of selecting dirty chunks, and the dirty chunk B may be selected again; 
[0145], A large amount of change of the valid data of the dirty chunk means that the dirty chunk is being updated frequently by the user. It is hoped that the GC of the dirty chunk is postponed in order to expect more data on the dirty chunk to become invalid data, so as to validly reduce write amplification) according to an invalidation ratio increase amount of the memory region ([0131],  the rejection policy R1 identifies changes in the valid data amount in the dirty chunks, and rejects the dirty chunks with excessive changes in the valid data amount…the change in the valid data amount is the ratio of the valid data reduction amount of the selected dirty chunk within the specified period of time to the valid data reduction amount in the storage device within the specified period of time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Saxena and Wang before them, to improve Saxena’s avoid targeting hot blocks for selection as the source block by calculating invalidation ratio with Wang’s delay a garbage collection operation on a memory region having high invalidation rate. The motivation of doing so would be for the benefits of reducing write amplification associated with garbage collection (
Wang, [0145], it is determined whether the amount of change of the valid data of the chunk B exceeds a specified threshold, as a rejection policy for the chunk B to be collected… A large amount of change of the valid data of the dirty chunk means that the dirty chunk is being updated frequently by the user. It is hoped that the GC of the dirty chunk is postponed in order to expect more data on the dirty chunk to become invalid data, so as to validly reduce write amplification caused by the collect of valid data in the GC process;
Saxena, [0050], garbage collection for hot blocks can be avoided, which advantageously serves to reduce the overall write amplification). Thus, in view of Boyle, garbage collection operations on blocks in the list of warm (or hot) blocks {delay list} taught by Saxena are delayed until they cool down and are placed in the list of cold blocks {candidate list}.
The combination of Saxena and Wang further teaches wherein the controller is further configured to calculate, as the invalidation ratio increase amount at a current update time point, a difference between an invalidation ratio of the memory region at the current update time point and the invalidation ratio of the memory region at a previous update time point and wherein the invalidation ratio is a ratio of invalidated data in the memory region (Wang, [0131],  the rejection policy R1 identifies changes in the valid data amount in the dirty chunks, and rejects the dirty chunks with excessive changes in the valid data amount…the change in the valid data amount is the ratio of the valid data reduction amount of the selected dirty chunk within the specified period of time to the valid data reduction amount in the storage device within the specified period of time;
[0143], the current valid data amount is periodically backed up for each chunk or dirty chunk, and amount of change of the valid data of the chunk is obtained by comparing the difference between the current valid data amount of the chunk and the backup valid data amount. As yet another example, the valid data amount reduced by the user's write command in one cycle is periodically maintained for each chunk or dirty chunk.
Saxena, [0040]-[0041], the Invalidation Factor (IF) is a combination of the percentage of invalid pages in a block and the last or latest invalidation time of the block).  
Regarding independent claim 8, Saxena teaches A memory system (Fig. 1) comprising: a storage medium including a plurality of memory regions; and 5a controller … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 16, Saxena teaches A memory system (Fig. 1); and 5a controller (Figs. 1 & 4, Controller 108; [0021]; [0035]) configured to …
(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding claim(s) 3 and 17, the combination of Saxena and Wang further teaches wherein the controller delays the garbage collection operation when an average of invalidation ratio increase amounts of the memory region at one or more update time points is determined to be greater than a delay 20threshold (
Wang, [0131], the rejection policy R1 identifies changes in the valid data amount in the dirty chunks, and rejects the dirty chunks with excessive changes in the valid data amount…the change in the valid data amount is the ratio of the valid data reduction amount of the selected dirty chunk within the specified period of time to the valid data reduction amount in the storage device within the specified period of time;
[0145], it is determined whether the amount of change of the valid data of the chunk B exceeds a specified threshold {delay threshold}, as a rejection policy for the chunk B to be collected… A large amount of change of the valid data of the dirty chunk means that the dirty chunk is being updated frequently by the user. It is hoped that the GC of the dirty chunk is postponed in order to expect more data on the dirty chunk to become invalid data, so as to validly reduce write amplification caused by the collect of valid data in the GC process).  
Regarding claim(s) 4 and 18, the combination of Saxena and Wang further teaches wherein the controller is further configured to advance the garbage collection operation when an average of invalidation ratio increase amounts of the memory region 25at one or more update time points is determined to be less than an 39advancement threshold (Wang, [0145], it is determined whether the amount of change of the valid data of the chunk B exceeds a specified threshold, as a rejection policy for the chunk B to be collected… A large amount of change of the valid data of the dirty chunk means that the dirty chunk is being updated frequently by the user. It is hoped that the GC of the dirty chunk is postponed in order to expect more data on the dirty chunk to become invalid data; [0138], in the next round or subsequent selection of dirty chunks, the dirty chunk is selected still according to the policy of selecting dirty chunks, and the dirty chunk B may be selected again).  
Regarding claim(s) 5 and 19, the combination of Saxena and Wang further teaches wherein the controller is further configured to advance the garbage collection operation when 5an average of invalidation ratio increase amounts of the memory region at one or more update time points is determined to be less than an advancement threshold and an invalidation ratio of the memory region is determined to be greater than a minimum threshold (Wang, [0131],  the rejection policy R1 identifies changes in the valid data amount in the dirty chunks, and rejects the dirty chunks with excessive changes in the valid data amount…the change in the valid data amount is the ratio of the valid data reduction amount of the selected dirty chunk within the specified period of time to the valid data reduction amount in the storage device within the specified period of time).  
10 Regarding claim(s) 6, the combination of Saxena and Wang further teaches wherein the controller delays the garbage collection operation by updating at least one of a garbage collection candidate list and a garbage collection delay list (Wang, [0146], it is determined whether the valid data reduction amount of the dirty chunk B is ranked the highest or higher among the valid data reduction amounts of all dirty chunks of the storage device. Still optionally, it is determined whether the ratio of the valid data reduction amount of the dirty chunk B to the total valid data amount of the dirty chunk B is ranked the highest or higher among the ratios of the valid data reduction amounts of all dirty chunks of the storage device to the total valid data amount thereof).  
Regarding claim(s) 9, the combination of Saxena and Wang further teaches wherein the controller delays the garbage collection operation on the first memory region by 25lowering a priority of the first memory region within a garbage 40collection candidate list (
Wang, [0134], the priority (P) of the dirty chunk indicated by the policy 546 considers the change in the valid data of the dirty chunk. Dirty chunks with large changes in valid data are given a lower priority, and dirty chunks with relatively small changes in valid data are given a relatively higher priority).  
Regarding claim(s) 10, the combination of Saxena and Wang further teaches wherein the controller evicts the first memory region from a garbage collection candidate list (Wang, [0034], if the rank of the ratio of the valid data reduction amount of the first data block to be collected to the total valid data reduction amount of all data blocks of the storage device in the ratios of the valid data reduction amount of the first data block to be collected to the total valid data reduction amount of all data blocks of the storage device in respective dirty data blocks is less than a threshold, the first rejection policy indicates that the first data block to be collected is rejected to be collected).  
Regarding claim(s) 11, the combination of Saxena and Wang further teaches wherein the controller is further configured to include the first memory region in a garbage collection delay list and configured not to include the first memory region in a garbage collection candidate list as long as the first memory 10region is included in the garbage collection delay list (Saxena, [0036], the cold block category or categorization is considered first as cold blocks, followed by the warm category, and last by the hot category {garbage collection delay list}, as cold block are the most desirable block for use as a source or victim block {garbage collection candidate list} for garbage collection as warm or hot blocks are more likely to be invalidated more frequently. The intention of such categorization is to avoid targeting hot blocks for selection as the source block, as these more frequently accessed blocks typically will have a higher chance for self-invalidation, whereas warm or cold blocks will have a greater chance to not be invalidated in the near future).  
Regarding claim(s) 12, the combination of Saxena and Wang further teaches wherein the controller is further configured to advance the garbage collection operation on a second memory region, of which the invalidation ratio increases slowly 15among the plurality of memory regions (Saxena, [0036], the cold block category or categorization is considered first as cold blocks, followed by the warm category, and last by the hot category, as cold block {the invalidation ratio increases slowly} are the most desirable block for use as a source or victim block for garbage collection as warm or hot blocks are more likely to be invalidated more frequently. The intention of such categorization is to avoid targeting hot blocks for selection as the source block, as these more frequently accessed blocks typically will have a higher chance for self-invalidation, whereas warm or cold blocks will have a greater chance to not be invalidated in the near future {invalidation ratio increases slowly}).  
Regarding claim(s) 13, the combination of Saxena and Wang further teaches wherein the controller advances the garbage collection operation on the second memory region by including the second memory region in a garbage collection 20candidate list and assigning a high priority to the second memory region (
Saxena, [0036], the cold block category or categorization is considered first as cold blocks, followed by the warm category, and last by the hot category, as cold block {the invalidation ratio increases slowly} are the most desirable block for use as a source or victim block for garbage collection as warm or hot blocks are more likely to be invalidated more frequently; Wang, [0134], the priority (P) of the dirty chunk indicated by the policy 546 considers the change in the valid data of the dirty chunk. Dirty chunks with large changes in valid data are given a lower priority, and dirty chunks with relatively small changes in valid data are given a relatively higher priority).  
Regarding claim(s) 14, the combination of Saxena and Wang further teaches wherein the controller evicts, when the second memory region is included in a garbage 25collection delay list, the second memory region from the garbage 41collection delay list (Wang, [0134], the priority (P) of the dirty chunk indicated by the policy 546 considers the change in the valid data of the dirty chunk. Dirty chunks with large changes in valid data are given a lower priority, and dirty chunks with relatively small changes in valid data are given a relatively higher priority; [0145], it is determined whether the amount of change of the valid data of the chunk B exceeds a specified threshold, as a rejection policy for the chunk B to be collected… GC of the dirty chunk is postponed in order to expect more data on the dirty chunk to become invalid data).  
Regarding claim(s) 15, the combination of Saxena and Wang further teaches wherein the controller advances the garbage collection operation on the second memory 5region when it is determined that there is not a possibility of degradation of an operational performance of the memory system due to the garbage collection operation on the second memory region (Wang, [0145], it is determined whether the amount of change of the valid data of the chunk B exceeds a specified threshold, as a rejection policy for the chunk B to be collected… A large amount of change of the valid data of the dirty chunk means that the dirty chunk is being updated frequently by the user. It is hoped that the GC of the dirty chunk is postponed in order to expect more data on the dirty chunk to become invalid data, so as to validly reduce write amplification caused by the collect of valid data in the GC process).  
Regarding claim(s) 20, the combination of Saxena and Wang further teaches wherein the current update time point is when a predetermined number of memory regions become closed after the previous update time point (Wang, [0143], In order to obtain the amount of change of the valid data of the chunk, in addition to recording the current valid data amount of the chunk, the previous valid data amount of the chunk is also recorded. For example, the current valid data amount is periodically backed up for each chunk or dirty chunk {closed memory region}, and amount of change of the valid data of the chunk is obtained by comparing the difference between the current valid data amount of the chunk and the backup valid data amount. As yet another example, the valid data amount reduced by the user's write command in one cycle is periodically maintained for each chunk or dirty chunk. As still another example, whenever a dirty chunk {one close memory region} is accessed for GC, the current valid data amount is backed up).
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (US 2020/0097403; hereinafter Saxena) in view of Wang et al. (US 2021/0141556; hereinafter Wang) further in view of Boyle (US 8,788,778).
Regarding claim(s) 7, the combination of Saxena and Wang do not explicitly teach the memory isregion is a single level cell (SLC) buffer.
In an analogous art of garbage collection, Boyle teaches the memory isregion is a single level cell (SLC) buffer (Boyle, col. 2, ll. 52, NAND memory (e.g., single-level cell (SLC) memory).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Boyle, Saxena and Wang before them, to improve Saxena and Wang’s delaying garbage collection on memory region when valid data are reduced rapidly with Boyle’s delaying garbage collection on frequently access memory region and the memory region is a single level cell (SLC) buffer because data read and write speed is fastest in the single level cell (SLC) buffer which is accessed frequently compared with multiple level cell mode (e.g., MLC, TLC, QLC) which has slower read and write speeds.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138